Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al (WO 2018140459), in view of Seiberling (52327).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Farley teaches the claimed invention, except as noted:


[AltContent: arrow][AltContent: textbox (Cam tubular follower)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    550
    697
    media_image1.png
    Greyscale

[AltContent: textbox (Roller spacer / bearing)]

[AltContent: textbox (Fastener/bolt/stud/pin)][AltContent: textbox (Washer (obvious to have on both sides of the baffle / cam shield))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    505
    409
    media_image2.png
    Greyscale

1. (Currently Amended) A follower assembly of a cam assembly for a harvester reel comprising: 

a baffle (408); 
a compressible member contacting the baffle (such as, rubber / spring / Belleville washer or compressible member is not shown); 
a roller spacer adjacent the compressible member (obvious spacer, such as bearings); 
a tubular cam follower surrounding the roller spacer (rollers, marked up); and 
a fastener extending through the tubular cam follower, the roller spacer, the compressible member and the baffle (bolt/stud, marked up).
Although, a washer having spring / compressible feature (also known as Belleville spring washer) is old and well known to one having ordinary skill in the fastening / washer art before the effective filing date of the claimed invention, 

however as Seiberling ‘327 teaches that it has been known having a bolt / fastener having a compressible washer, in the instant case teaches a rubber spring “p”; however, it is merely an example of the many known spring / compressible washers known in the art.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the baffle of Farley with the teachings of Seiberling, because it would not have been outside the skill that, 
(1)	if a “standard incompressible washer” is used in Farley to improve it with a well known spring washer or Belleville spring washer to prevent inadvertent loosening of the fastening device during vibration or during reel operation;
(2) 	if no washer is used, then add a well known Belleville spring / compressible washer to prevent inadvertent loosening of the fastening device during vibration or during the reel operation.

Examiner notes that the Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). The Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16. In this case, the Examiner adds a compressible washer (taught by Seiberling, however it is not limited to the embodiment / specific example) to the fastener of Farley. It is extremely well known to add any kind of washer to a a fastener/pin/stud etc. to yield the predictable result of prevent loosening said fastening device during reel use and/or vibration.


2. (Original) The follower assembly of claim 1, further comprising a bracket adjacent the baffle, and wherein the fastener extends through the bracket (404).

3. (Currently Amended) The follower assembly of claim 2, further comprising a crank plate adjacent the bracket, and another fastener through the crank plate (402).

4. (Original) The follower assembly of claim 3, further comprising a support member extending from the crank plate (210).


9. (Original) The follower assembly of claim 1, wherein the fastener secures the tubular cam follower, the roller spacer, the compressible member and the baffle together (the fastener not only extends through, as in cl. 1, but also secures/compressingly engages as shown in Farley).


10. (Original) The follower assembly of claim 1, wherein the fastener compressingly engages the tubular cam follower, the roller spacer, the compressible member and the baffle together (see cl. 9).


11. (Original) The follower assembly of claim 1, wherein the baffle comprises low carbon, non-hardened steel or plastic.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a material such that the baffle made of low carbon, non-hardened steel or plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

The selection of a known material for a particular purpose is within the level of ordinary skill in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

12. (Original) The follower assembly of claim 1, wherein the compressible member is a Belleville washer (addressed in cl. 1).

13. (Original) A cam assembly for a harvester reel comprising the follower assembly of claim 1 (Farley, harvester 100).

14. (Original) The cam assembly of claim 13, further comprising a second follower assembly of claim 1 (Farley, fig 3A).

15. (Original) The cam assembly of claim 13, further comprising a cam track, wherein the follower assembly engages the cam track (Farley, cam track 302).

16. (Original) A harvester reel for an agricultural harvester comprising the cam assembly of claim 13 (Farley, reel assembly 300).

17. (Original) The harvester reel of claim 16, further comprising a reel assembly including: a central rotating shaft (Farley, rotating shaft 206), and a plurality of support members extending widthwise across the reel assembly and connected to a central rotating shaft for rotation therewith (Farley, rod 210A-F).


Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al (WO 2018140459) & Seiberling (52327), in view of PARELLADA HORTA (EP 1270105) or Bueerman et al (6783453).

5. (Original) The follower assembly of claim 1, wherein the roller spacer includes: an annular body; and an annular flange extending from the annular body (see below).

Although, in Farley it would be obvious that the support spacer or bushing assembly include the body & flange, however Parellada Horta ‘105 shows more clearly the bushing with the body and flange:

[AltContent: textbox (Washer, which can be a spring washer)][AltContent: arrow][AltContent: textbox (Annual body)][AltContent: arrow][AltContent: textbox (flange)][AltContent: arrow][AltContent: textbox (bearing)][AltContent: arrow]
    PNG
    media_image3.png
    658
    485
    media_image3.png
    Greyscale


Or, similarly taught in Bueerman ‘453:


[AltContent: arrow][AltContent: textbox (Belleville spring)][AltContent: textbox (Spacer annual flange)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Spacer annual body)]
    PNG
    media_image4.png
    466
    625
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the spacer / bushing assembly of Farley & Seiberling combination with the teachings of Parellada Horta, because it would not have been outside the skill that the body & flange provide an effective stop and prevent dirt accumulating in the bushing(s).


6. (Original) The follower assembly of claim 5, wherein the compressible member circumscribes the annular body (taught & shown in Farley & Seiberling combination).

7. (Original) The follower assembly of claim 5, wherein the annular flange has an overall diameter larger than an inner diameter of the compressible member (obvious size, shown/taught above in the combination).

8. (Original) The follower assembly of claim 5, wherein the baffle includes a through hole and the annular body is seated within the through hole (within the skill and obvious arrangement of the body in the combination, such as shown in Parellada Horta or Bueerman).

Claim(s) 1-4, 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al (WO 2018140459), in view of Klinner (4499712).

Although, a washer having spring / compressible feature (also known as Belleville spring washer) is old and well known to one having ordinary skill in the fastening / washer art before the effective filing date of the claimed invention, 

however as Klinner ‘712 teaches that it has been known having a bolt / fastening device having a compressible washer, such as a coil spring washer 74’ which is obviously compressible; however, it is merely an example of the many well known spring / compressible washers known in the art.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the baffle of Farley with the teachings of Klinner, because it would not have been outside the skill that, 
(1)	if a “standard incompressible washer” is used in Farley to improve it with a well known spring washer or Belleville spring washer to prevent inadvertent loosening of the fastening device during vibration or during reel operation;
(2) 	if no washer is used, then add a well known Belleville spring / compressible washer to prevent inadvertent loosening of the fastening device during vibration or during the reel operation.

Examiner notes that the Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). The Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16. In this case, the Examiner adds a compressible washer (taught by Klinner, however it is not limited to the embodiment / specific example) to the fastener of Farley. It is extremely well known to add any kind of washer to a a fastener/pin/stud etc. to yield the predictable result of prevent loosening said fastening device during reel use and/or vibration.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al (WO 2018140459), in view of Klinner (4499712), and in further view of PARELLADA HORTA (EP 1270105) or Bueerman et al (6783453).

Although, in Farley & Klinner combination it would be obvious that the support spacer or bushing assembly include the body & flange, however Parellada Horta ‘105 shows more clearly the bushing with the body and flange (see above) or Bueerman.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the spacer / bushing assembly of Farley & Klinner combination with the teachings of Parellada Horta or Bueerman, because it would not have been outside the skill that the body & flange provide an effective stop and prevent dirt accumulating in the bushing(s).

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 

In view of the amendment, dated 7/14/2022, in the independent claim 1, that the compressible member contacting the baffle, the rejections have been removed, arguments are mute.

The rejection under 35 U.S.C. § 103 has been revised to reflect the compressible member contacting the baffle (as in Farley), and/or 
in response to applicant’s argument to demonstrate what is known to be included in the roller bearings of Farley, i.e. that a bushing is inherent or obvious component, which is well known to include elements as demonstrated in the examples cited.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ARPAD F KOVACS/Primary Examiner, Art Unit 3671